DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims 1,4 and 7 have overcome each and every objection set forth in the previous office action mailed on 09/24/2020.
Applicant’s amendments to the claims 1,4 and 7 have overcome each and every rejection under 35 U.S.C 112(b) set forth in the previous office action mailed on 09/24/2020.
Applicant’s argument regarding computerized control unit checking performance of one or more steps of manufacturing procedure and/or to check predetermined quality parameters of resulting product and transferring required product and production process quality parameters of resulting product to a server/central monitoring unit for validation purposes have been fully considered but in moot in view of newly cited reference, Kojitani et al. in combination with prior art of record Akella et al. Kojitani et al. explicitly teaches local inspection machines located on the corresponding production line inspects quality data for every product made in the production line and sends the inspected quality data to a server for further confirmation of product quality in [0049]-[0053]. Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of multi-site production system having production unit and local and central computer for monitoring product quality and assisting the operators as taught by Akella et al. wherein 
Regarding claim 7, the controller is part of the entire system which is doing everything per expert operator instructions. In addition in view of newly cited reference Kojitani et al. the local computerized control unit is performing quality and performance check for the finished product and the production process as taught in [0049]-[0053]. As such Reddish et al. in combination with prior art of record Akella et al. and newly cited reference Kojitani et al. teach the computerized controller performing a check on a process or product as required by two-way communication. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. 1(US 20190266514 A1) in view of Kojitani et al. (US 20100188417 A1).


Regarding claim 1 Akella et al. teaches, a multi-site production system for production of a product under regulated conditions, the multi-site production system comprising at least two production sites linked to a central monitoring unit (Fi6.6 Multi-site computation engine in a cloud monitoring and providing feedback to various production sites 605A-N having work cells with machines for production, [0067] and [0077]), each production site comprising at least one production unit for production under regulated conditions and a computerized control unit designed (observation station placed at a work cell of each production site 605A-N in Fig.6 having various equipment such as milling machines to be used by an operator or robot to perform production using best practices, where all the process data are transmitted to the multi­ site computation engine 105 which can be local as one physical entity with the observation station, [0038] , [0029] and [0061]) (i) to give instructions in accordance with a predetermined manufacturing procedure for the production process to a human operator at the at least one production unit of the at least one production site (multi-site computation unit assisting the operator to correct any task by providing feedback using the VR headset or display screens at the work-cell, [0031], [0027], and [0037]).
Akella et al. does not explicitly teach local computerized control unit checking performance and predetermined quality of a resulting product and transferring required product and production parameters to the central monitoring unit to check for validation.

On the other hand Kojitani et al. teaches, a computerized control unit designed (ii) to check performance of one or more steps of the manufacturing procedure and/or to check predetermined quality parameters of a resulting product (the inspection apparatus on site (computerized control unit) performs local inspection on quality of the substrate produced and performance of the production process by comparing each measured values with reference values, and determines whether each mounted component is correct or not and whether that is any positional displacement occurred by the production process, [0049] and [0050]), and (iii) to receive, and transfer required product and/or production process parameters for the resulting product and/or the production process to the central monitoring unit to check, for validation purposes, the production process and/or product quality of the resulting product (the server (central monitoring unit) connected to the inspection apparatuses by intranet ([0051]) receives every measurement and quality data from the inspection apparatuses at the end of inspection of every substrate produced, and generates information for confirming the quality of the produced substrate, [0052] and [0053]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of multi-site production system having production unit and local and central computerized control unit for monitoring product quality and assisting the operators as taught by Akella et al. wherein the local computerized control unit perform a quality and performance check of the product and production process and then transmits the required product and production parameters of the product to the central monitoring unit/server for validation purposes as taught by Kojitani et al. to reduce computation load on the central monitoring unit at the same time providing faster quality check on site for every product produced thus improving quality efficiency. 
Kojitani et al. teach:
[0049] The inspection apparatus 3A performs three-dimensional measuring process using a stereo camera on a substrate having been subjected to the solder print process
performed by the solder printer 2A, thus measuring the volume of solder printed on each pad on a substrate. Then, the inspection apparatus 3A compares each measured value with reference values registered in advance, so as to determine, for each pad, whether the amount of solder on the pad is appropriate, too much, or too little.

[0050] The inspection apparatuses 3B, 3C use a two-dimensional camera to taken an
image and inspect external appearance through image processing. The inspection
apparatus 3B determines whether each mounted component is correct or not and whether there is any positional displacement with respect to the substrate having been subjected to component mounting process performed by the component mounting machine 2B.2 The inspection apparatus 3C inspects a surface state of a solder fillet formed between a substrate-side pad and an electrode of each mounted component on the substrate having been subjected to reflow process performed by the reflow oven 2C.

[0052] Every time production of one substrate is finished, the manufacturing apparatuses 2A to 2C transmit, to the server 1, information representing conditions under which the process is performed on the substrate (hereinafter referred to as "production conditions") based on an operational definition set in advance. Every time inspection of one substrate is finished, the inspection apparatuses 3A to 3C transmit, to the server 1, the inspection result and measured data obtained through the measuring process executed for this inspection.3 Any information transmitted from any of the apparatuses is attached with identification information of a corresponding substrate (hereinafter referred to as "substrate ID"). Further the measured data transmitted from the inspection apparatuses 3C to 3C are attached with identification information of a corresponding measurement target section (for example, a pad ID which will be explained later).

[0053] The server 1 stores, to an internal memory (not shown), information transmitted
from the manufacturing apparatuses 2A to 2C and the inspection apparatuses 3A to 3C
and the attached identification information in such manner that the information is associated with the attached identification information. Further, when the server 1 receives, from the terminal apparatus 5, specification information input to the apparatus,
the server reads, from the memory, information according to the specification, generates information for confirming the quality of the produced substrate, and transmits the information back to the terminal apparatus 5. 4The terminal apparatus 5 activates a confirmation operation screen on a monitor apparatus, based on this transmitted information.

	Regarding claim 2 combination of Akella et al. and Kojitani et al. teach the multi-site production system of claim 1. In addition Akella et al. teaches, the central monitoring unit includes a computerized monitoring unit (computation engine or server 1) designed to receive the required product and/or production process parameters from the computerized control unit (inspection apparatuses in view of Kojitani et al. in [0050] or observation units in view of Akella et al. in [0032]) of each of the at least two production sites and to compare the required product and/or production process parameters to established standards and/or rules (multi-site computation engine consists of servers or computers to receive, analyze data received from the observation units at multiple sites, [0031], [0032] and [0059]).

Regarding claim 3 combination of Akella et al. and Kojitani et al. teach the multi-site production system of claim 1. In addition Akella et al. teaches, the central monitoring unit includes a computerized monitoring unit designed to store and send pre-established operating instructions to each of the at least two production sites (multi-site computation engine coupled to storage and archival sub-system to store pre-established standards, possible solutions and received data from the observation stations, [0033] and [0037]), through the computerized control unit of each of the at least two production on sites (multi-site computation engine communicate results and instructions such as courses of actions to the operators using the observation station having screens at the workstation, [0031] and [0034]).

Regarding claim 4 combination of Akella et al. and Kojitani et al. teach the multi-site production system of claim 2. In addition Akella et al. teaches, wherein the computerized monitoring unit is designed to display results of the comparison (multi-site computation unit comparing received data from the observation stations to reference standards and displaying the comparison result to the operator via screens on the work cell, [0058], [0059] and [0031]).
Akella et al. teach:
[0058] In another example, once process discovery engine 170 identifies a process, process discovery engine 170 may compare the process to standard processes. The output of computation engine 105 may indicate whether standard practices or good manufacturing processes are being complied with. For example, computation engine 105 may use a machine learning system trained to identify instances of the process to determine that newly-received observation data represents an instance of the process. In this, example computation engine 105 may compare the additional instance of the process to a standard practice. In this example, computation engine 105 may generate the feedback such that the feedback indicates the additional instance of the process complies with the standard practice.

Regarding claim 5 combination of Akella et al. and Kojitani et al. teach the multi-site production system of claim 1. In addition Akella et al. teaches, wherein the central monitoring unit is designed to propose validation decisions (the multi-site computation engine can communicate feedback regarding task quality and ways to do the tasks to make a product in compliance with the established standards, [0031], [0034] and [0047]).

Regarding claim 6 combination of Akella et al. and Kojitani et al. teach the multi-site production system of claim 1. In addition Akella et al. teaches, wherein the at
least one production unit of each of the at least one production sites is a computer assisted production unit (a work cell can have a computer assisted robot performing tasks using several tools and machines such as painting machines, millings machines and others in a work cell, [0028] and [0061]).

	Regarding claim 10 combination of Akella et al. and Kojitani et al. teach the multi-site production system for production of a product under regulated conditions. Therefore together they teach the method implementing all the functional limitations of the multi-site production system under regulated conditions as discussed in claim 1. 
, wherein the computerized control unit is designed to further record the required product and/or process parameters for the resulting product and/or said production (the inspection apparatus has stored the reference values registered in advance to compare the measured value of the substrate (finished product) to the reference values to determine finished product quality, [0049]).

Regarding claim 13 combination of Akella et al. and Kojitani et al. teach the multi-site production system of claim 1. In addition Akella et al. teaches, the computerized
control unit includes an interface configured for bi-directional communication with the human operator (manager system 100 having computation engine can receive serveral inputs from the operator through user interface 125 at the local machine5 and provide real-time feedback for optimization based on operator input,  [0024], [0071] and [0072]).

Regarding claim 14 combination of Akella et al. and Kojitani et al. teach the multi-site production system of claim 1. In addition Akella et al. teaches, the one or more steps of the manufacturing procedure include multiple steps (observation station observes a certain process (manufacturing procedure) containing several tasks (multiple steps), [0036]).
wherein the computerized control unit is designed to further record the required product and/or production process parameters (the inspection apparatus has stored the reference values registered in advance to compare the measured value of the substrate (finished product) to the reference values to determine finished product quality, [0049]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. 6(US 20190266514 A1) in view of Kojitani et al. (US 20100188417 A1) and Reddish et al. 7(US 20170293275 A1).

Regarding claim 7 combination of Akella et al. and Kojitani et al. teach the muti-site production of claim 1. In addition Kojitani et al. teaches wherein the computerized control unit is designed to check the performance of the one or more steps of the manufacturing procedure and/or to check the predetermined quality parameters of the resulting product (the inspection apparatus on site (computerized control unit) performs local inspection on quality of the substrate produced and performance of the production process by comparing each measured values with reference values, and determines whether each mounted component is correct or not and whether that is any positional displacement occurred by the production process, [0049] and [0050]).
Neither in combination nor individually Akella et al. and Kojitani et al. explicitly teach receiving an oral report by the human operator by the computerized control unit. It 
Reddish et al. teaches to further receive an oral report by the human operator on the performance of the one or more steps of the manufacturing procedure ([0064], [0091] and [0096]).
Therefore it would have been obvious before the effective filing date of the claimed invention to person of ordinary skill in the art to modify the multi-site production
system as taught by Akella et al. and Kojitani et al. to include oral reports of operator received by the controller as taught by Reddish et al. to have interactive virtual training session specifically catering to operator needs to make a quality product.
	Reddish et al. teach:
[0091] At block 86, the method includes controlling the display 42 to display the
retrieved information. For example, the controller 12 may control the display 42 to
display the retrieved process information to the user 48. The user 48 may subsequently
provide instructions to the operator 44 (for example, via the display 26) using the
retrieved process information to assist the operator 448 with a task (as described in the
preceding paragraphs with reference to blocks 72, 74, 76).


Regarding claim 11 combination of Akella et al. and Kojitani et al. teach method of claim 10. In addition Kojitani et al. teaches the computerized control unit is designed to check the performance of the one or more steps of the manufacturing procedure and/or check the predetermined quality parameters of
the resulting product (the inspection apparatus on site (computerized control unit) performs local inspection on quality of the substrate produced and performance of the production process by comparing each measured values with reference values, and determines whether each mounted component is correct or not and whether that is any positional displacement occurred by the production process, [0049] and [0050]).
Neither in combination nor individually Akella et al. and Kojitani et al. explicitly teach receiving an oral report by the human operator by the computerized control unit. It will be beneficial to have oral commination between the operator and the computerized control unit to have interactive training session specifically catering to operator needs.
Reddish et al. teaches, the computerized control unit is designed to further receive an oral report by the human operator on the performance of the one or more steps of the manufacturing procedure ([0064], [0091]9 and [0096]).
Therefore it would have been obvious before the effective filing date of the claimed invention to person of ordinary skill in the art to modify the multi-site production
system as taught by Akella et al. and Kojitani et al. to include oral reports of operator received by the controller as taught by Reddish et al. to have interactive virtual training session specifically catering to operator needs to make a quality product.

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. 10(US 20190266514 A1) in view of Kojitani et al. (US 20100188417 A1) and Dedry et al.11(US 20150307829 A1).
Regarding claim 8 combination of Akella et al. and Kojitani et al. teach the multi-site production of claim 1.
Neither in combination nor individually Akella et al. and Kojitani et al. teach the detail of the production unit to be glove box or isolator. Based on what type of product to be manufactured the work cell can be equipped with various type or equipment to accomplish set of tasks to produce required product.
	Dedry et al. teaches, the at least one production unit of at least one of the at least two production sites is a glove box or isolator (Unit 1 is equipped with glove box [0012]).
Therefore it would have been obvious before the effective filing date of claimed
invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by Akella et al. and Kojitani et al. to include a glove box as the production unit on the work cell (unit 1) as taught by Dedry et al. to accomplish certain set of tasks to produce the required product.

	Regarding claim 16, Akella et al. teaches, a multi-site production system for production of a product under regulated conditions, the multi-site production system comprising:
a computerized monitoring unit at a first location (Fig.6, element 605A having local observation system, local machine and computation engine at site A);
at least two production sites linked to the computerized monitoring unit, wherein the at least two production sites are at locations different from the first location (Fig.6 elements 605B and 605N- process sites B and N remote from the first location Site A) ;
wherein each of the at least two production sites includes a computerized control unit (Fig.6, local computation at each site),
give instructions in accordance with the manufacturing procedure to a human operator at the at least at said production site (multi-site computation unit assisting the operator to correct any task by providing feedback using the VR headset or display screens at the work-cell, [0031], [0027], and [0037]).
Akella et al. does not explicitly teach local computerized control unit checking performance and predetermined quality of a resulting product and transferring required product and production parameters to the central monitoring unit to check for validation and production site including one isolator.
 However Akella et al. explicitly teaches the computerized control unit (computation engine) can monitor and control the quality parameters for a finished product either locally or centrally based on desired functionality of the system as taught in [0038] and [0039], [0047] and [0031]. It will be beneficial to check locally using the computerized control unit for quality and performance parameters of the finished product on the site using the observation station and  the computation engine as physical entity and then for further validation send it to the central monitoring unit 
On the other hand Kojitani et al. teaches, check performance of one or more steps of the manufacturing procedure and/or check one or more predetermined quality parameters of a resulting product (the inspection apparatus on site (computerized control unit) performs local inspection on quality of the substrate produced and performance of the production process by comparing each measured values with reference values, and determines whether each mounted component is correct or not and whether that is any positional displacement occurred by the production process, [0049] and [0050]); and
receive and transfer required product and/or production process parameters for the resulting product and/or the manufacturing procedure to the computerized monitoring unit to check, for validation purposes, the manufacturing procedure and/or a product quality of the resulting product (the server (central monitoring unit) connected to the inspection apparatuses by intranet ([0051]) receives every measurement and quality data from the inspection apparatuses at the end of inspection of every substrate produced, and generates information for confirming the quality of the produced substrate, [0052] and [0053]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of multi-
However neither in combination nor individually Akella et al. and Kojitani et al. teach alteast two production sites include at least one isolator and each of the at least one isolator having an internal volume under regulated conditions for performance. 
Based on what type of product to be manufactured the work cell can be equipped with various type or equipment to accomplish set of tasks to produce required product.
	Dedry et al. teaches, wherein each of the at least two production sites includes at least one isolator, each of the at least one isolator having an internal volume under regulated conditions for performance of one or more steps of a predetermined manufacturing procedure within the internal volume to produce a product (Unit 1 is equipped with glove box, which is type of isolator for producing a product under regulated conditions, [0012]).
Therefore it would have been obvious before the effective filing date of claimed
invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by Akella et al. and Kojitani et al. to include a 

	Regarding claim 17 combination of Akella et al., Kojitani et al. and Dedry et al. teach the multi-site production system of claim 16. In addition Dedry et al. teaches, the at least one isolator of at least one of the at least two production sites includes a glove box (Unit 1 is a glove box, [0012]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. (US 20190266514 A 1) in view of Kojitani et al. (US 20100188417 A1) and Dedry et al. (US 20150307829 A1) and Popp (US 20080294361 A1) further view of Whittacre et al. (US 20110029445 A1).
Regarding claim 9 Akella et al. and Kojitani et al. teaches, the multi-site production system of claim 1. In addition Akella et al. teaches, wherein at least one production unit of each of at least two production sites is selected from a food product manufacturing unit (work cell for producing hamburger, [0059]), and a microelectronics product manufacturing unit (work cell for soldering chip to circuit board, [0098]).
Neither in combination nor individually Akella et al. and Kojitani et al. teach production units are selected from biological product manufacturing units, pharmaceutical product manufacturing units, vaccine product manufacturing units, cell therapy product manufacturing units, gene therapy product manufacturing units, nuclear manufacturing units. The multi-site production 
Dedry et al. teaches, a biological product manufacturing unit, a pharmaceutical product manufacturing unit, a cell therapy product manufacturing unit, a gene therapy product manufacturing unit (production units for formulating CBMPs [0003] and [0008]).
Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by Akella et al. and Kojitani et al. to select production unit from biological or pharmaceutical or cell therapy or gene therapy production units as taught by Dedry et al. to have production units for any specific production industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.
Neither in combination nor individually Akella et al., Kojitani et al. and Dedry et al. teach production unit selected from vaccine product manufacturing unit and nuclear production unit.
Popp teaches, a vaccine product manufacturing unit ([0008] and [0020]).

Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by combination of Akella et 
Neither in combination nor individually Akella et al. Kojitani et al., Dedry et al. and Popp teach to select production unit from nuclear manufacturing units.
Whittacre et al. teaches, a nuclear manufacturing unit (radiopharmaceutical production facility with relevant equipment to the industry having centralized quality control, [0010]).
Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by combination of Akella et al., Kotijani et al., Dedry et al. and Popp to select production unit from nuclear manufacturing units as taught by Whittacre et al. to have production units for any specific production industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.

Regarding claim 18 combination of Akella et al., Kojitani et al. and Dedry et al. teach, the multi-site production system of claim 16. In addition Akella et al. teaches, the at least one isolator of each of the at least two production sites is selected from a food product manufacturing unit (work cell for producing hamburger, [0059]), and a microelectronics product manufacturing unit (work cell for soldering chip to circuit board, [0098]).
In addition Dedry et al. teaches, a biological product manufacturing unit, a pharmaceutical product manufacturing unit, a cell therapy product manufacturing unit, a gene therapy product manufacturing unit (production units for formulating CBMPs [0003] and [0008]).
Neither in combination nor individually Akella et al., Kojitani et al. and Dedry et al. teach production unit selected from vaccine product manufacturing unit and nuclear production unit.
Popp teaches, a vaccine product manufacturing unit ([0008] and [0020]).

Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by combination of Akella et al., Kotijani et al. and Dedry et al. to select production unit from vaccine product manufacturing unit as taught by Popp to have production units for any specific production industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.
Neither in combination nor individually Akella et al. Kojitani et al., Dedry et al. and Popp teach to select production unit from nuclear manufacturing units.
a nuclear manufacturing unit (radiopharmaceutical production facility with relevant equipment to the industry having centralized quality control, [0010]).
Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by combination of Akella et al., Kotijani et al., Dedry et al. and Popp to select production unit from nuclear manufacturing units as taught by Whittacre et al. to have production units for any specific production industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. 12(US 20190266514 A1) in view of Kojitani et al. (US 20100188417 A1) and Dedry et al.13 (US 20150307829 A1) and Reddish et al. (US 20170293275 A1).
Regarding claim 19 combination of Akella et al., Kojitani et al. and Dedry et al. teach, the multi-site production system of claim 16.
Neither in combination nor individually Akella et al., Kojitani et al. and Dedry et al. teach receiving an oral report by the human operator by the computerized control unit. It will be beneficial to have oral commination between the operator and the 
Reddish et al. teaches to further receive an oral report by the human operator on the performance of the one or more steps of the manufacturing procedure ([0064], [0091] and [0096]).
Therefore it would have been obvious before the effective filing date of the claimed invention to person of ordinary skill in the art to modify the multi-site production
system as taught by Akella et al., Kojitani et al. and Dedry et al. to include oral reports of operator received by the controller as taught by Reddish et al. to have interactive virtual training session specifically catering to operator needs to make a quality product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kondo et al. (US 20020055925 A1) teaches an automatic quality control method for a production line. The product quality data is monitored and recorded locally and sent to a second database for further verification of quality of the product. 
Wardell et al. (US 20190164270 A1) teaches a system and method automatic product quality monitoring by taking an image of the finished product to analyze the quality of the finished product.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:00am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art of record.
        2 Performing check on product quality and production process performance using the local inspection apparatus as the computerized control unit. 
        3 Computerized control unit transferring quality and performance data to the central monitoring unit. 
        4 Server further confirming the quality of substrate produced.
        5 Someone of ordinary skill in the art can interpret the well-known technology of local machine having user interface as the inspection apparatus of Kojitani et al. in the same way for reasonable expectation of success as mentioned in MPEP.2143.I
        6 Prior art of record.
        7 Prior art of record.
        8 Based on oral report, the controller(computerized control unit) giving instruction to the operator to
        accomplish a task with compliance standards. The controller is part of the system and carrying out every single instruction per operator’s command such product and process quality check. As such the controller in view of Kojitani et al. inspection apparatus is checking for quality of product and performance of process based on received oral report. 
        9 Based on oral report, the controller(computerized control unit) giving instruction to the operator to
        accomplish a task with compliance standards. The controller is part of the system and carrying out every single instruction per operator’s command such product and process quality check. As such the controller in view of Kojitani et al. inspection apparatus is checking for quality of product and performance of process based on received oral report.
        10 Prior art of record.
        11 Prior art of record.
        12 Prior art of record.
        13 Prior art of record.